U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-49819 China Stationeryand Office Supply, Inc. (Name of Registrant in its Charter) DELAWARE 33-0931599 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) c/o Ningbo Binbin Stationery Qiaotouhu Industrial Park Ninghai, Zhejiang Province 315611 P.R. China (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) ISSUER'S TELEPHONE NUMBER, INCLUDING AREA CODE: 011-86-65160858 American Union Securities, Inc.
